                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN CARLOS ZAMBRANO,                              Case No. 19-cv-03332-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL WITH LEAVE
                                                                                            TO AMEND
                                   9             v.

                                  10     ERIC GOLDING, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Plaintiff, an inmate at Pelican Bay State Prison (“PBSP”), filed this pro se civil rights

                                  15   action pursuant to 42 U.S.C. § 1983, alleging that PBSP correctional officials were deliberately

                                  16   indifferent to his serious medical needs, in violation of the Eighth Amendment. Plaintiff has been

                                  17   granted leave to proceed in forma pauperis in a separate order. His complaint (Dkt. No. 1) is now

                                  18   before the Court for review under 28 U.S.C. § 1915A.

                                  19                                               DISCUSSION

                                  20   A.     Standard of Review

                                  21          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  22   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  23   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  24   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  25   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  26   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  27   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  28          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                   1   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   2   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   3   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   4   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   5   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   6   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   7   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   8   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  10   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  11   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  12   42, 48 (1988).
Northern District of California
 United States District Court




                                  13   B.      Complaint

                                  14           According to the complaint, while playing basketball, Plaintiff suffered an injury to his

                                  15   right knee that constituted a medical emergency. From July 27, 2018 to January 25, 2019,

                                  16   Defendants refused to look at him; taunted him; made jokes about him; were negligent to him;

                                  17   treated him with malice, oppression, and fraud; made him walk around without medical

                                  18   equipment; and treated him with “courses that made no sense.” As a result, Plaintiff ended up

                                  19   requiring surgery for a completely torn medical meniscus and may require further surgery, and is

                                  20   now disabled for life. Plaintiff names as defendants RN Eric Golding, Dr. Elise Williams, RN

                                  21   Jasmine Yang, Dr. Devinder Kumar, RN Amy Olsen, and PBSP staff John Does.

                                  22           The complaint will be DISMISSED with leave to amend because it suffers from the

                                  23   following deficiency. The complaint does not give the defendants fair notice of the claim because

                                  24   it fails to link each defendant to a specific constitutional violation. In his amended complaint,

                                  25   Plaintiff must be careful to allege facts showing the basis for liability for each defendant. He

                                  26   should not refer to them as a group (e.g. “the defendants”); rather, he should identify each

                                  27   involved defendant by name and link each of them to his claims by explaining what each

                                  28   defendant did or failed to do that caused a violation of his constitutional rights. See Leer v.
                                                                                           2
                                   1   Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (liability may be imposed on individual defendant

                                   2   under § 1983 only if plaintiff can show that defendant proximately caused deprivation of federally

                                   3   protected right).

                                   4          To assist Plaintiff in preparing the amended complaint, the Court reviews some of the

                                   5   relevant legal principles.

                                   6          Supervisory Liability. There is no respondeat superior liability under section 1983, i.e.

                                   7   no liability under the theory that one is liable simply because he employs a person who has

                                   8   violated a plaintiff’s rights. See Monell v. Dep’t of Social Servs., 436 U.S. 658, 691 (1978);

                                   9   Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A supervisor may be liable under section

                                  10   1983 upon a showing of (1) personal involvement in the constitutional deprivation or (2) a

                                  11   sufficient causal connection between the supervisor’s wrongful conduct and the constitutional

                                  12   violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011).
Northern District of California
 United States District Court




                                  13          Eighth Amendment Claims. While deliberate indifference to serious medical needs

                                  14   violates the Eighth Amendment’s proscription against cruel and unusual punishment, a claim of

                                  15   medical malpractice or negligence is insufficient to make out a violation of the Eighth

                                  16   Amendment. See Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004). In addition, “[a]

                                  17   difference of opinion between a prisoner-patient and prison medical authorities regarding

                                  18   treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337, 1344 (9th

                                  19   Cir. 1981). Finally, a showing of nothing more than a difference of medical opinion as to the need

                                  20   to pursue one course of treatment over another is insufficient, as a matter of law, to establish

                                  21   deliberate indifference. Toguchi, 391 F.3d at 1058.

                                  22          Doe Defendants. The use of Doe defendants is not favored in the Ninth Circuit. See

                                  23   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). The Court’s general practice is to dismiss

                                  24   Doe defendants without prejudice to Plaintiff moving to amend to add them to his complaint after

                                  25   he learns the identities of the Doe defendants.

                                  26                                             CONCLUSION

                                  27          For the foregoing reasons, the complaint is dismissed with leave to amend to address the

                                  28   deficiencies identified above. Within twenty-eight (28) days of the date of this order, Plaintiff
                                                                                         3
                                   1   shall file an amended complaint. The amended complaint must include the caption and civil case

                                   2   number used in this order, Case No. C 19-03332 HSG (PR) and the words “AMENDED

                                   3   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer all the

                                   4   questions on the form in order for the action to proceed. The amended complaint must be

                                   5   complete in itself without reference to any prior pleading because an amended complaint

                                   6   completely replaces the previous complaints. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th

                                   7   Cir. 1992). Plaintiff may not incorporate material from the prior complaint by reference.

                                   8          Failure to file an amended complaint in accordance with this order in the time

                                   9   provided will result in dismissal of this action without further notice to Plaintiff. The Clerk

                                  10   shall include two copies of the court’s form with a copy of this order to Plaintiff.

                                  11          IT IS SO ORDERED.

                                  12   Dated: 7/24/2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
